Farma wiatrowa Darłowo
Faza IIIA i IIIB, Polska

—— 3

Streszczenie w języku niespecjalistycznym
Kwiecień 2014

Pękanino Wind Invest i Gorzyca Wind Invest

Z
SZKIC
dm
Enerco

Invenersgy
Farma wiatrowa Darłowo
Faza IIIA i IIIB, Polska

Streszczenie w języku niespecjalistycznym

Kwiecień 2014

Pękanino Wind Invest i Gorzyca Wind Invest
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Rejestr zmian

Data Sporządził _ Sprawdził Zatwierdził Opis Standard
24 April 2014 A. Sidore I Scott Wersja wstępna

A. Schoene dla EBRD

C. McParland

This document is issued for the party which commissioned it and We accept no responsibility for the consequences of this

for specific purposes connected with the above-captioned project document being relied upon by any other party, or being used

only. It should not be relied upon by any other party or used for for any other purpose, or containing any error or omission

any other purpose. which is due to an error or omission in data supplied to us by
other parties.

This document contains confidential information and proprietary
intellectual property. It should not be shown to other parties
without consent from us and from the party which
commissioned it.
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Spis treści

Rozdział Tytuł Strona
1 Wstęp 1
141 Przegląd projektu 1
2 Strzeszczenie Projektu 3
2.1 Dlaczego projekt ten jest potrzebny? 3
2.2 Gdzie będzie zlokalizowana farma wiatrowa? 3
2.3 Jakie alternatywne warianty wzięto pod uwagę? 8
2.4 Z czego będzie się składał Projekt? 8
2.5 Jaki jest stan istniejący środowiska? 11
2.6 Jakie są obowiązujące przepisy ochrony środowiska i jakich dokonano opracowań? 12
3 Wpływ inwestycji na środowisko i na społeczeństwo 14
3.1 Jakie są oddziaływania na środowisko i na społeczeństwo? 14
3.1.1 Przegląd 14
3.1.2 Jakie mogą wystąpić oddziaływania na wszystkich etapach inwestycji? 14
3.1.3 Jakie podjęto działania w celu ochrony wrażliwych siedlisk, oraz gatunków ptaków i nietoperzy? 19
3.1.4 W jaki sposób lokalne uwagi i zażalenia będą rozpatrywane? 23
3.1.5 Czy nastąpi efekt skumulowany oddziaływań z innymi inwestycjami? 23
3.2 Jaki będzie udział interesariuszy? 25

3.3 W jaki sposób będą wdrażane działania? 26

Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

1 Wstęp

1.1 Przegląd projektu

Pękanino Wind Invest Sp. z o.o. oraz Gorzyca Wind Invest Sp. z 0.0. ! (łącznie określani jako Spółka) są
sponsorami Fazy IIIA oraz Fazy IIIB (dalej nazywanymi inwestycją) Darłowskiego Centrum
Energetycznego (DCE).

Niniejszy dokument jest streszczeniem projektu w języku niespecjalistycznym, który opisuje korzyści oraz
działania łagodzące potencjalnie niekorzystnych oddziaływań na środowisko i na społeczeństwo.
Podstawą dokumentu są opracowania środowiskowe, oraz oceny oddziaływań na środowisko (0OŚ),
podjętych w latach 2007-2013. Weryfikacja danych i OOŚ, oraz wsparcie rozwoju najlepszych dostępnych
środków minimalizujących inwestycji zostały przeprowadzone przez niezależnego konsultanta.

Darłowskie Centrum Energetyczne jest zaawansowanym kilkufazowym projektem energii wiatrowej o mocy
250MW przybliżeniu, zlokalizowanym na terenie powiatu sławieńskiego, niedaleko Morza Bałtyckiego oraz
miasta Darłowo, które jest położone ok. 22 km na północny-wschód od Koszalina. Teren farm wiatrowych
położony jest w odległości 5-16 km od Morza Bałtyckiego.

Budowa DCE została przeprowadzona w trzech fazach:
m Faza I, o łącznej mocy 80MW;

« Faza Il, o łącznej mocy 97.5MW;

" Faza III o łącznej mocy 74MW.

Budowa Fazy I oraz wymaganych systemów przesyłowych została ukończona w lutym, 2012 r., natomiast
działania komercyjne zostały przeprowadzone w marcu, 2012 r. Faza II została sfinansowana i rozwinięta
po zakończeniu Fazy |. Prace budowlane zostały rozpoczęte w marcu, 2012 r., a zakończone w kwietniu,
2013 r.

Faza III składa się z dwóch części, Fazy IIIA oraz Fazy IIIB.

Faza IIIA składa się z 16 generatorów turbin wiatrowych o łącznej mocy 24MW i została całkowicie
zbudowana na terenie gminy Darłowo. Inwestycja ta jest obecnie eksploatowana, prace budowlane
rozpoczęły się w lipcu, 2013, i zostały zakończone w marcu, 2014 r.

Faza IIIB składa się z 20 turbin wiatrowych o łącznej mocy 50MW i zostanie położona na terenie gmin
Darłowa i Malechowa. Obecnie, ta część inwestycji oczekuje odpowiednich pozwoleń środowiskowych.
Spodziewane prace budowlane mają się rozpocząć w lipcu, 2014 r.

Fazę IIIB stanowić będą trzy odrębne klastry:
m _ Klaster Wiekowo, składający się z 6 turbin o mocy 2.5 MW, o łącznej mocy 15MW;
m Gorzyca cluster, składający się z 9 turbin o mocy 2.5 MW, o łącznej mocy 22.5MW;

Pękanino Wind Invest Sp. z o.o. oraz Gorzyca V
przez Invenergy Poland Darłowo Holdings (Inv

Inością, utworzonym

Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

« Klaster Pękanino, składający się z 5 turbin o mocy 2.5MW, o łącznej mocy 12.5 MW.

Faza III nie wymaga budowy nowej linii przesyłowej oraz stacji transformatorowej, gdyż stacja
transformatorowa 30/ 110 kV w Jeżyczkach i linia przesyłowa o napięciu 110 kV, które należą do DCE,
będą wykorzystywane do połączenia sieciowego ze stacją transformatorową 110/220/400 kV w Dunowie.

Projekt zostanie rozwinięty na mocy umowy miedzy wieloma kontrahentami, gdzie Spółka zatrudni tych
samych wykonawców co w Fazach I, Il, oraz IIIA. Budowa wiatraków 'pod klucz” (BoP) zostanie
przeprowadzona przez MDI S.A (MDI). Total Wind PL Sp. z.o.o. (Total Wind) będzie odpowiedzialna za
prace instalacyjne na terenie obiektu. Turbiny zostaną dostarczone przez GE II Poland, natomiast usługi
operacyjne i utrzymaniowe (08M) zostaną przeprowadzone przez GE International S. A. w okresie
pierwszych dwóch lat eksploatacji. Po dwóch latach, Spółka przejmie odpowiedzialność za eksploatację i
utrzymanie turbin poprzez firmę Wind Services, która jest podmiotem Enerco / Invenergy.

Niniejsze streszczenie zostanie udostępnione dla konsultacji publicznych na stronach internetowych gmin
Darłowo i Malechowo (www.ugDarłowo.pl oraz www.malechowo.pl). Powstanie również strona internetowa
inwestycji w języku polskim, w celu udostępnienia informacji, łącznie z planem zaangażowania
zainteresowanych stron. Strona internetowa będzie regularnie aktualizowana. Każda osoba
zainteresowana może zgłosić uwagi do streszczenia oraz planowanej inwestycji. Pytania i uwagi należy
wysłać na adres Pękanino Wind Invest Sp. z.o.o. i Gorzyca Wind Invest Sp. z 0.0.:

Nazwa: Izabela Wojciechowska

Adres:
Gorzyca Wind Invest Sp. z 0.0., ul.

Sińczycy 24, 76-150 Darłowo

Email: windservice(Qwindservice.eu
Tel.: +48 (94) 314-33-22

Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

2  Strzeszczenie Projektu

2.1 Dlaczego projekt ten jest potrzebny?

Energia wiatrowa jest odnawialnym źródłem energii, która dostarcza energii bardziej przyjaznej środowisku
niż wyprodukowanej przez tradycyjne źródła, takie jak elektrownie węglowe i gazowe. Ponadto, farmy
wiatrowe nie oddziaływują na jakość powietrza i wody, i nie generują emisji gazów cieplarnianych.

Farmy wiatrowe mogą potencjalnie wpływać na środowisko, poprzez oddziaływania na ptaki i nietoperze,
emisje hałasu, oddziaływania wizualne i efekt migotania cienia. W okresie 2007-2013 sporządzono
dokumentację środowiskową, zgodnie z obowiązującymi normami, aby ocenić skalę oddziaływania
inwestycji, oraz zidentyfikować potencjalne działania minimalizujące. Wpływ inwestycji na środowisko i na
społeczeństwo został omówiony w rozdziale 3.

2.2 Gdzie będzie zlokalizowana farma wiatrowa?

Inwestycja zostanie zlokalizowana na terenie gmin Darłowo i Malechowo,w pobliżu miejscowości
Porzecze, Wiekowice, Gorzyca, Dobieslaw i Boryszewo, w powiecie sławieńskim, w województwie
zachodniopomorskim. Turbina wiatrowa położona najbliżej Morza Bałtyckiego znajduje się ok. 6 km od
morza, na terenie nizinnym, głównie rolniczym, z przylegającymi lasami. Na tym terenie znajdują się
nieliczne domy i gospodarstwa rolne. Cały teren inwestycji znajduje się na kwadratowej powierzchni (ok.
13 km). Rys. 2.1 przedstawia umiejscowienie inwestycji na mapie Polski, rys. 2.2 przedstawia cały obiekt
DCE, natomiast rys. 2.3 oraz 2.4 przedstawiają lokalizację turbin wiatrowych odpowiednio Fazy IIIA oraz
IIIB.
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Str ie w języku niespecjalistycznym

Źródło: Google Maps, kwiecień, 2014
Gleźnowo ?

DYJASEWE

Gorzyca

Grabowo

SNiemica

Boleszewo.

SKarwice

WEEGWI

<Smardzewo

Ostrowiec

Google earth

Bukowo, Morskie

Bielkowo,
Gorzyca ©

Google earth
c

4?

kowo;Morskie

SKarwice

Dobiesław Malechow

iwięcino

Niemica

Pękanino

Google:earth
ń

Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

2.3 Jakie alternatywne warianty wzięto pod uwagę?

Na etapie pozwoleń, właściwy organ decydujący, głównie reprezentowany przez miejscowe gminy,
Zachodniopomorski urząd wojewódzki, oraz Regionalną Dyrekcję Ochrony Środowiska, określa zgodność
inwestycji z miejscowym planem zagospodarowania przestrzennego oraz z warunkami środowiskowymi.

W kontekście miejscowych planów zagospodarowania przestrzennego, Spółka określiła na których
terenach można wybudować farmę wiatrową oraz które warianty będą optymalne dla instalacji każdej
turbiny wiatrowej. Do tej oceny wzięto pod uwagę lokalne warunki środowiskowe, obecność najbliższych
gospodarstw domowych, efekt skumulowany inwestycji z istniejącą infrastrukturą, oraz korzystne warunki
wiatrowe w celu maksymalizacji produkcji energii.

Na etapie uzyskania pozwoleń, projekt inwestycji ulegał zmianom i modyfikacji, aby zapewnić zgodność
ostatecznego projektu z obowiązującymi przepisami środowiskowymi, z jak najmniejszym wpływem na
środowisko, szczególnie uwzględniając ptaki i nietoperze, oraz istniejące lub planowane budynki i
gospodarstwa domowe.

Wynikiem uzyskania pozwoleń było zmniejszenie ilości turbin z 21 do 16 dla fazy IIIA, oraz z 23 do 20 dla
fazy IIIB. Wybór technologii generatorów turbin wiatrowych został przeanalizowany w celu instalacji
najkorzystniejszej turbiny.

2.4 Z czego będzie się składał Projekt?

Projekt będzie się składał z 36 turbin wiatrowych budowanych w dwóch fazach, które będą się składały z:

= Fazy IIIA — faza ta zawiera 16 generatorów turbin wiatrowych o modelu GE 1.5 SLE, posiadające
wysokość piasty 80m i średnicę wirnika 82.5m;

= Fazy IIIB — faza ta zawiera 4 generatory turbin wiatrowych o modelu GE 2.5-100, posiadające
wysokość piasty 98.3m i średnicę wirnika równej 103m, oraz szesnaście (16) turbin o modelu GE 2.5-
120, o wysokości piasty równej 120m i średnicy wirnika równej 120m;

= _ Podziemnego systemu linii kablowych, który połączy turbiny z istniejącą stacją transformatorową 30
KV/110kV w Jeżyczkach.

= _ Dróg dojazdowych — o ile to możliwe, inwestycja będzie korzystać z istniejących dróg dojazdowych,
które zostaną wyremontowane aby umożliwić przejazd ciężkiemu sprzętowi.

«= _ Dodatkowego transformatora 75 MVA, który będzie zbudowany na istniejącej podstacji Jeżyczki.

Generatory turbin wiatrowych składają się z kilku komponentów. Przykład turbiny wykorzystanej na farmie
wiatrowej w Darłowie w fazie IIIA i IIIB został przedstawiony na rys. 2.5. Łopaty wirnika są przymocowane
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

do głównego wału, który przenosi energię przez przekładnię do generatora. Energia zostaje
przekształcona w energię elektryczną, która jest przesyłana do sieci energetycznej.

Rys. 2.5: Przykład generatora turbiny wiatrowej GE, Rys. 2.6: Składowe generatora
która zostanie zainstalowana na terenie obiektu

Źródło: Mott MacDonald Źródło:  Europa.eu
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Rys. 2.7:: View simulation of Phase IIIB (Wiekowo cluster) from the road between the villages of Przystawy and
Jeżyczki

Źródło: Ocena oddziaływania na środowisko - Wiekowo Wind Farm

10
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

2.5 Jaki jest stan istniejący środowiska?

Obiekt jest położony na rozległej równinie, charakteryzującej się intensywnymi uprawami, pastwiskami,
oraz kilkoma obszarami dojrzałych lasów. Obiekt jest zlokalizowany w sąsiedztwie innych farm wiatrowych.

Teren został w przeszłości zmieniony na skutek intensywnej gospodarki rolnej, jednak flora i fauna
miejscowych ekosystemów charakteryzuje się bogatą różnorodnością ekologiczną. Dokumentacja
środowiskowa zaznaczyła obecność ważnych gatunków na terenie inwestycji.

Na teren inwestycji można dojechać drogą krajową nr 6, łączącą Gdynię ze Szczecinem. Rys. 2.2
przedstawia rozmieszczenie kilku wsi i gospodarstw rolnych w bliskiej odległości inwestycji. Najważniejsze
miejscowości znajdujące się w okolicach inwestycji to Porzecze, Wiekowice, Gorzyca, Dobieslaw i
Boryszewo. Minimalna odległość od gospodarstw domowych do turbin wiatrowych to ok. 400 m.

Najważniejszymi potencjalnymi odbiorcami inwestycji są gospodarstwa domowe oraz tereny gęsto
zalesione, które mogą stanowić schronienie dla wrażliwych gatunków ptaków i nietoperzy. W odległości
15km od projektu zidentyfikowano pięć obszarów Natura 2000.

Rys. 2.8 przedstawia proponowaną lokalizację farmy wiatrowej względem terenów Natura 2000.

11
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Rys. 2.8: Tereny Natura 2000 oraz turbiny wiatrowe (Faza IIIA jest oznaczona czerwonymi okręgami, Faza
IIIB oznaczona jest żółtymi okręgami; P — obiekt Pękanino; G — obiekt Gorzyca; W — obiekt Wiekowo)

Dolina Wieprzy i
Studnicy SAC
Slowinski Bloto
me SCI

Przybrzeżne wody
Bałtyku SPA
Dolina
Bielawy SCI
Dolina Grabowej
SCI

Natura 2000 Network Viewer

Source:  http://natura2000.eea.europa.eu/it
2.6 Jakie są obowiązujące przepisy ochrony środowiska i jakich dokonano
opracowań?

Decyzja o środowiskowych uwarunkowaniach (DŚU) jest wymagana zgodnie z ustawą o udsotępnianiu
informacji o środowisku i jego ochronie, udziale społeczeństwa w ochronie środowiska oraz o ocenach
oddziaływania na środowisko, z dnia 3 października, 2008 r.

Aby uzyskać DŚU, inwestor składa wniosek do wójta gminy lub burmistrza miasta, na terenie którego

proponowana jest inwestycja. Dodatkowo proces OOŚ musi zostać przeprowadzona dla przedsięwzięć,
które mogą znacząco oddziaływać na środowisko (przedsięwzięcia grupy |), dla przedsięwzięć, które mogą

12
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

potencjalnie oddziaływać na środowisko (przedsięwzięcia grupy II) lub dla przedsięwzięć mogących
oddziaływać na obszar Natura 2000.

Karta Informacyjna Przedsięwzięcia (KIP) została wydana dla Fazy IIIA w 2007 r. jako część wniosku DŚU
przez firmę konsultingową "Doradztwo Ekologiczne” i na tym etapie stanowi główny dokument oceny
oddziaływań na środowisko. Proces wydania decyzji o środowiskowych uwarunkowaniach został
przeprowadzony przez wójta gminy Darłowo i wymagały zaangażowania następujących urzędów:

=. Urzędu gminy Darłowo;

m. Starostwa powiatowego w Sławnie;

« Regionalnej dyrekcji ochrony środowiska (regionu szczecińskiego); oraz

«_ Powiatowego inspektora sanitarnego w Sławnie.

Trzy oceny oddziaływania na środowisko dla Fazy IIIB zostały przeprowadzone między kwietniem, a
lipcem, 2013 r. aby otrzymać decyzję środowiskową. Kilka dodatkowych decyzji zostało wydanych dla
Fazy IIIA do grudnia, 2013 r. w celu udostępnienia informacji na temat najistotniejszych oddziaływań,
takich jak oddziaływania na ptaki i nietoperze oraz oceny emisji hałasu.

Wydanie decyzji o środowiskowych uwarunkowaniach dla Fazy IIIB spodziewane jest w maju, 2014 r.

Zgodnie z polską procedurą administracyjną, raporty OOŚ są wysyłane do ustawowych organów
konsultacyjnych. Zarówno raport OOŚ, jak i informacje na temat inwestycji muszą zostać poddane
konsultacjom społecznym, w tym lokalnych społeczeństw i potencjalnie zainteresowanych stron, takich jak
organizacje ochrony przyrody i organizacje ekologiczne. Proces konsultacji społecznych został
zakończony dla Fazy IIIA i jest obecnie przeprowadzony dla Fazy IIIB.

13
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

3 - Wpływ inwestycji na środowisko i na
społeczeństwo

3.1 Jakie są oddziaływania na środowisko i na społeczeństwo?
3.1.1 Przegląd

Zidentyfikowano główne pozytywne oraz negatywne oddziaływania na środowisko i na społeczeństwo
związane z budową i eksploatacją inwestycji, wraz z działaniami minimalizującymi, które zostaną
wdrożone aby usunąć lub obniżyć poziom oddziaływania. Działania minimalizujące zostaną wdrożone
poprzez:

«_ Plan ochrony środowiska i działań społecznych, który tworzy podstawę działań i środków zarządzania
środowiskiem i społeczeństwem, prowadzonych przez Spółkę i wykonawców budowlanych strony
trzeciej;

= Nadrzędny plan zarządzania ochroną środowiska i sprawami społecznymi w celu nadzorowania
spełnienia wymogów środowiska, bezpieczeństwa i higieny pracy, oraz wymogów społecznych przez
wykonawcę podczas budowy; oraz

= System zarządzania środowiskiem i system zarządzania bezpieczeństwem i higieną pracy dla etapu
eksploatacyjnego.

3.1.2 Jakie mogą wystąpić oddziaływania na wszystkich etapach inwestycji?

Główne oddziaływania na etapie budowy będą związane z pracami ziemnymi, takimi jak budowanie
fundamentów pod turbiny wiatrowe, układanie kabli podziemnych, czy budowanie dróg dojazdowych.
Dobra praktyka środowiskowa zostanie wdrożona aby zmniejszyć ryzyko oddziaływania hałasu, pyłu,
odpływu zanieczyszczonych wód oraz oddziaływania na florę i faunę, tak, aby potencjalne zagrożenia były
minimalne i przejściowe.

Główne oddziaływania farm wiatrowych na etapie operacyjnym to wpływ na ekologię (w szczególności na
ptaki i nietoperze), efekt wizualny, hałas oraz ruch drogowy. Tabela 3.1 przedstawia streszczenie
potencjalnych oddziaływań oraz działań łagodzących. Potencjalne oddziaływania na pobliskie obszary
Natura 2000 są opisane oddzielnie w rozdziale 3.1.3.

Tabela 3.1: Podsumowanie kluczowych oddziaływań inwestycji na środowisko i społeczeństwo

Aspekt środowiskowy/ społeczny Określenie kluczowych problemów i proponowane działania łagodzące

Krajobraz oraz efekt wizualny
Potencjalne oddziaływania Oddziaływania wizualne na otaczający teren spowodowane farmą wiatrową.

Ocena i działania łagodzące Inwestycja zmieni krajobraz lokalnych gmin i może być uważana za wizualnie
ingerująca w krajobraz.

Opracowania środowiskowe wykonane dla Fazy Ill uznały, iż inwestycja, razem z
planowanymi farmami wiatrowymi, ze względu na wysokość turbin względem

14
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Aspekt środowiskowy/ społeczny Określenie kluczowych problemów i proponowane działania łagodzące

otaczających budynków i drzewostanu, zdominuje krajobraz i będzie widoczna z
daleka. Uwzględniając kontrast inwestycji z istniejącym charakterem terenu oraz
ograniczone możliwości dodatkowych działań łagodzących, należy podkreślić, że
charakter krajobrazu jest w znacznej mierze rolniczy, krajobraz nie jest chroniony
ani uznany za wrażliwy, w związku z czym oddziaływania nie są określone jako

znaczące.

Hałas

Potencjalne oddziaływania Potencjalna emisja hałasu odbierana przez mieszkańców, przekraczanie limitów
hałasu przez prace budowlane oraz podczas ekploatacji.

Ocena i działania łagodzące Modelowanie hałasu zostało przeprowadzone dla wszystkich klastrów Fazy IIIA i

IIIB; ocean zawiera także inne turbiny wiatrowe związane z Fazą I i Fazą II.
Uwzględniono odpowiednie metodologie modelowania oraz standardów
referencyjnych.

Wyniki oceny wskazały, że na etapie eksploatacji poziom hałasu przy najbliżej
położonych budynkach będzie niższy od ustawowych limitów emisji hałasu.
Organy ochrony środowiska ustanowiły następujące warunki aby zredukować
oddziaływania hałasu na pobliskie dzielnice mieszkalne:

« - Ustanowienie akustycznej strefy buforowej o szerokości 400;

« - Wykorzystanie materiałów dźwiękochłonnych na sprzętach
budowlanych;

« - Wymóg przeprowadzenia przed- i poinwestycyjnych pomiarów hałasu na
granicy najbliższego budynku o różnych porach i w różnych warunkach.
Wyniki pomiarów zostaną zgłoszone lokalnym władzom oraz
inspektoratowi sanitarnemu;

« _ Dostosowanie emisji hałasu turbin wiatrowych, w przypadku
przekroczenia dopuszczalnego poziomu hałasu podczas eksploatacji
turbin wiatrowych.

Dobre praktyki zostaną wprowadzone aby zredukować oddziaływania hałasu
podczas budowy oraz okresów kontroli operacyjnej farm wiatrowych.

Hałas eksploatacyjny będzie monitorowany w miejscach najbardziej narażonych,
zgodnie z obowiązującymi przepisami środowiskowymi.

Ekologia i siedliska
Potencjalne oddziaływanie Potencjalny efekt na wrażliwe tereny i gatunki.

Ocena i działania łagodzące Według wydanych ocen oddziaływań na środowisko, jest mało prawdopodobne
aby inwestycja wpłynęła znacząco na florę, faunę i lasy, biorąc pod uwagę jej
nieznaczny wpływ na utratę siedlisk i brak znaczących populacji gatunków
chronionych na tym obszarze. Turbiny będą położone na terenach rolniczych, tak
więc nie zostaną utracone siedliska. Ponadto, inwestycja będzie zlokalizowana
poza obszarami Natura 2000.

W związku z obecnością potencjalnie wrażliwych siedlisk w pobliżu niektórych
obiektów, możliwy jest potencjalny negatywny wpływ na populacje nietoperzy i
gatunki ptaków (więcej informacji znajduje się poniżej). Dodatkowe informacje na
temat obszarów Natura 2000 jest przedstawiona poniżej w rozdziale 3.1.3. Ocena
warunków siedliskowych (Faza 1) zostanie przeprowadzona aby ocenić

15
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Aspekt środowiskowy/ społeczny Określenie kluczowych problemów i proponowane działania łagodzące

potencjalny wpływ inwestycji na obszary Natura 2000.

Lokalne właściwości przyrodnicze będą chronione podczas prac budowlanych
poprzez stosowanie dobrych praktyk środków zarządzania środowiskiem, takich
jak usuwanie roślinności kontrolowanej ekologicznie oraz zakrywanie wykopalisk
w nocy, lub podczas ustania prac. OOŚ także wskazują na utrzymanie korytarzy
ekologicznych wzdłuż strumieni i pasów drzew.

Chiropterofauna
Potencjalne oddziaływanie Potencjalny wpływ na lokalne populacje nietoperzy poprzez przeszkody i kolizje.

Ocena i działania łagodzące Przeprowadzono monitoring nietoperzy w oparciu o Wytyczne w zakresie
monitoringu nietoperzy w kontekście projektow farm wiatrowych”, adaptację
Europejskiej normy EUROBAT, by zidentyfikować obecność nietoperzy na
obiektach i określić wpływ na ich populacje w celu przeprowadzenia OOŚ Fazy
IIIB oraz na etapie sporządzania wniosku o decyzji o środowiskowych
uwarunkowaniach dla Fazy IIIA. Oddziaływania na nietoperze oceniono jako
nieznaczące, jednak monitoring populacji nietoperzy będzie kontynuowany
zgodnie z międzynarodowymi standartami, jak opisano w rozdziale 0.

Awifauna

Potencjalne oddziaływanie Potencjalny wpływ na lokalne populacje wylęgających i migrujących ptaków
poprzez przeszkody i kolizje.

Ocena i działania łagodzące Ocena potencjalnych oddziaływań inwestycji na awifaunę została oparta na

monitoringu awifauny. Znacząca różnorodność gatunków ptaków została
zidentyfikowana na terenie inwestycyjnym, w tym gatunki chronione na poziomie
krajowym oraz gatunki chronione poprzez dyrektywą ptasią. Istnieje możliwość
negatywnego wpływu inwestycji na te gatunki, jednakże informacje zebrane do tej
pory oraz wyniki monitoringu przeprowadzonego dla powiązanej Fazy I projektu
DCE nie wykazały krytycznego ryzyka dla tego ptactwa.

Aby załagodzić potencjalne zagrożenia zostaną wdrożone środki zarządzania
siedliskiem aby zredukować atrakcyjność otaczających siedlisk dla ptaków
drapieżnych, oraz przeprowadzone będzie polepszenie siedlisk lub stworzenie
nowych siedlisk w celu ochrony zagrożonych populacji przed negatywnymi
skutkami działania farm wiatrowych. Do działań łagodzących zalicza się
utrzymanie żywopłotów.

Dodatkowo, dokładny monitoring zgody z międzynarodowymi normami zostanie
przeprowadzony dla Fazy IIIA oraz Fazy IIIB. Wyniki monitoringu będą porównane
z wynikami monitoringu przeprowadzonego dla innych faz DCE.

Komunikacja i ruch drogowy

Potencjalne oddziaływanie Zwiększona ilość dużych pojazdów na lokalnych drogach oraz potencjalny
uszkodzenie dróg podczas prac budowlanych.
Ocena i działania łagodzące Prace budowlane wpłyną na krótkoterminowy wzrost ruchu drogowego,

przeważnie ciężkiego sprzętu budowlanego. Oddziaływania te nie zostały
ocenione jako znaczące, ze względu na:

« - Bliskie sąsiedztwo z drogą krajową (droga krajowa nr 6);
« _ Dobrą dostępność do obiektu;

16
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Aspekt środowiskowy/ społeczny Określenie kluczowych problemów i proponowane działania łagodzące

Migotanie cienia
Potencjalne oddziaływanie

Ocena i działania łagodzące

Dobra kulturowe / Archeologia
Potencjalne oddziaływanie
Ocena i działania łagodzące

Zatrudnienie
Potencjalne oddziaływanie

17

« - Niski poziom ruchu drogowego w okolicy;

Wyznaczono następujące działania łagodzące zakłócenia oraz uszkodzenia dróg
przez pojazdy budowlane:
« _ Przygotowanie planu zarządzania ruchem drogowym, uzgodnionego z
dostawcami turbin;
« - Wybór odpowiednich dróg dla pojazdów budowlanych aby zmniejszyć
oddziaływania na obszarach zamieszkałych przez lokalne społeczności,
zgodnie z ustaleniami zarządów dróg oraz na podstawie uzgodnień z
urzędami gmin;
« - Wykorzystanie istniejących dróg dojazdowych dla dostawy części turbin.
Istniejące drogi dojazdowe zostaną wyremontowane, co wpłynie
korzystnie dla mieszkańców korzystających z tych dróg.

Minimalny ruch drogowy będzie miał miejsce podczas eksploatacji farmy
wiatrowej.

Łopaty turbin wiatrowych mogą powodować efekt migotania, który spowoduje
czasowe padanie cienia na budynki.

Modelowanie migotania cienia nie zostało przeprowadzone dla Fazy IIIA od
momentu eksploatacji tego obiektu. Mechanizm zażalenia zostanie podjęty aby
zidentyfikować potencjalnych poszkodowanych odbiorców, co pozwoli na
wdrożenie odpowiednich działań łagodzących.

Modelowanie migotania cienia zostało przeprowadzone dla Fazy IIIB; w tym
przypadku wzięto pod uwagę odpowiednie metodologie i referencje (według
niemieckich wytycznych). Odległość oraz położenie turbin względem
nieruchomości, które mogą zostać dotknięte przez migotanie cienia, zostały
uwzględnione. Zgodnie z tymi opracowaniami, jakiekolwiek potencjalne
oddziaływania powinny być minimalne.

Jeśli wystąpią oddziaływania, zostaną odpowiednio uwzględnione poprzez system
zaskarżenia przez społeczność.

Prace budowlane mogą uszkodzić obiekty archeologiczne.

Niektóre działki pod budowę wiatraków w Wiekowie (Faza IIIB) są wyznaczone
jako częściowa strefa ochrony zabytków archeologicznych W II. Nie przewiduje
się bezpośredniego wpływu Fazy IIIB na dobra kulturowe lub zabytki
archeologiczne, jednak istnieje ryzyko uszkodzenia nieznanych obiektów, lub
zabytków podczas prac budowlanych. Ryzyko można zmniejszyć poprzez
przeprowadzenie procedury przypadkowego znalezienia elementu dobra
kulturowego na terenie inwestycji, która musi zostać zatwierdzona przez lokalne
władze. Procedura ta zostanie wdrożona przez wykonawcę EPC podczas prac
budowlanych.

Stworzenie nowych miejsc zatrudnienia.
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Aspekt środowiskowy/ społeczny Określenie kluczowych problemów i proponowane działania łagodzące

Ocena i działania łagodzące

Etap prac budowlanych przyczyni się do zwiększenia zatrudnienia poprzez
zatrudnienie kilku firm wykonawczych.

Farma wiatrowa nie będzie miała istotnego wpływu na gospodarkę rolniczą na
przylegających terenach.

Zdrowie i bezpieczeństwo społeczeństwa

Potencjalne oddziaływanie

Ocena i działania łagodzące

Pola elektromagnetyczne
Potencjalne oddziaływanie

Ocena i działania łagodzące

Zakup terenu pod inwestycję
Potencjalne oddziaływanie

Ocena i działania łagodzące

18

Wypadki i incydenty z udziałem lokalnych mieszkańców i członków
społeczeństwa.

Plany/ procedury bezpieczeństwa prac budowlanych zostaną wdrożone poprzez
plan operacyjny zdrowia i bezpieczeństwa aby zmniejszyć negatywne
oddziaływania prac budowlanych na lokalne społeczności.

Znaki oraz inne sposoby ostrzegające społeczeństwo o strefach
niebezpieczeństwa zostaną wprowadzone.

Prace budowlane oraz nieawaryjne utrzymaniowe będą przeprowadzone w
porach dziennych.

Spójność społeczna będzie prowadzona poprzez ulepszone środki komunikacji,
wedle opisu Planu Zaangażowania Interesariuszy.

Obawy związane z wpływem na zdrowie pól elektromagnetycznych
generowanych przez połączenia linii elektrycznych.

Częścią projektu inwestycyjnego jest budowa podziemnej linii elektrycznej o
napięciu równym 30 kV. Modelowanie zostało przeprowadzone jako część OOŚ
aby oszacować potencjalne emisje pól elektrycznych i magnetycznych linii
elektrycznej. Wyniki obliczeń określiły, iż:

* Normy zdefiniowane w Rozporządzeniu Ministra Środowiska w sprawie
dopuszczalnych poziomów pól elektromagnetycznych w środowisku nie
zostaną przekroczone w żadnym miejscu w pobliżu linii;

« _ Pole elektromagnetyczne wygenerowane przez elementy inwestycji o
wysokim napięciu (głównie generatory turbin, linie elektryczne) nie
będzie posiadało częstotliwości i/lub natężenia, które mogłyby stanowić
zagrożenie dla środowiska lub zdrowia publicznego;

« _ Zakończenie projektu nie obniży jakości transmisji radia/ TV oraz nie
zakłóci działania urządzeń elektrycznych.

Nie proponuje się dodatkowych działań.

Tymczasowa lub permanentna utrata gruntów rolniczych. Potencjalne problemy
społeczne związane z odszkodowaniami za utracone ziemie.

Stosunkowo niewielka ilość ziemi zostanie nabyta na potrzeby Projektu. Pękanino
Wind Invest Sp. z o.o. i Gorzyca Wind Invest Sp. z o.o. podpisały umowy
dzierżawy gruntu pod znaczącą cześć wymaganą do investycji.

Spółka Projektu przygotuje program przywrocenia mienia określający zasady i
metody nabycia gruntów i odszkodowania. Ten process zostanie podjęty w drodze
konsultacji z lokalnymi władzami i zainteresowanymi stronami.
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Aspekt środowiskowy/ społeczny Określenie kluczowych problem. proponowane działania łagodzące

Nie nastąpią fizyczne przesiedlenia, natomiast przesiedlenia ze względów
ekonomicznych będą minimalne.

Szacuje się, że okres eksploatacji inwestycji wyniesie 25 lat. Oddziaływania na etapie likwidacji będą
podobne do tych na etapie budowy.

3.1.3 Jakie podjęto działania w celu ochrony wrażliwych siedlisk, oraz gatunków
ptaków i nietoperzy?

Siedliska

Natura 2000 jest siecią obszarów chronionych na terenie Unii Europejskiej, która została ustanowiona w
1992 r. aby chronić najbardziej zagrożone siedliska i gatunki w Europie.

Kilka obszarów Natura 2000 usytuowanych w pobliżu obiektu w Darłowie stanowi przedmiot ochrony
gatunków przedstawionych w Tabeli 3.2. Żadna z turbin wiatrowych nie znajduje się na terenie obszaru
Natura 2000, położonych w pobliżu inwestycji. Dwa obszary leżą w odległości mniejszej niż 5 km od turbin
farm wiatrowych obiektów Fazy IIIB, w Gorzycy i Pękaninie, tak więc istotne jest monitorowanie związku
pomiędzy tymi obszarami oraz migracjami populacji ptaków podczas rozwinięcia inwestycji.

Możliwy wpływ inwestycji na obszary Natura 2000 został określony podczas przeprowadzenia OOŚ oraz
wydania decyzji o środowiskowych uwarunkowaniach dla Fazy IIIA udzielonego przez stosowny urząd przy
zalożeniu, że żadne turbiny wiatrtowe nie będą znajdować się w granicach tych miejsc. Wydanie DŚU dla
Fazy IIIB jest spodziewane w maju, 2014 r.

Tabela 3.2: Opis obszarów Natura 2000

Nazwa Typ siedliska Załącznik I i Il dyrektywy Potencjalny efekt inwestycji
obszaru siedliskowej

Cechy znaczące
Oso Wody przybrzeżne Wyznaczono dziewięć gatunków Obszar ten jest zlokalizowany w odległości
Przybrzeżne oraz ujścia rzek do ptaków morskich. Zimujące ponad 10 km od terenu inwestycji i nie został
wody Bałtyku Morza Bałtyckiego populacje o znaczeniu uwzględniony w OOŚ dla Faz IIIA i IIIB.
(PLB990002) europejskim. Zimujące zespoły

Przedmiotem ochrony tego obszaru s:
ponad 20,000 ptaków. zespoły zimujących plaków, w tym trzech
Przedmiotem ochrony jest nur gatunków Załącznika I dyrektywy

czarnoszyi (Gavia arctica), nur siedliskowej. Wszystkie trzy gatunki wylęgają
rdzawoszyi (Gavia stellata) oraz _ się w Skandynawii i migrują nad wybrzeże
alka zwyczajna (Alca torda). Bałtyku w zimie.

Brak znaczących populacji W związku z odległością ponad 10 km do

19
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Nazwa
obszaru

Typ siedliska

Załącznik I i Il dyrektywy
siedliskowej

Cechy znaczące
gatunków lądowych.

Potencjalny efekt inwestycji

najbliższej turbiny, ryzyko kolizji zostało
określone jako minimalne, został oszacowany
również brak oddziaływania na cele
środowiskowe OSO.

SOO Dolina Mozaika lasów 21 siedlisk oraz dziewięć Obszar położony jest w odległości mniejszej
Wieprzy i (buczyna pomorska), znaczących populacji gatunków niż 2km od Fazy II farmy wiatrowej w
Studnicy dąbrowy, siedliska z Załącznika I i Il dyrektywy Darłowie i nie została uwzględniona w OOŚ
(PLH220038) łąkowe i siedliskowej. Wymienione dla Fazy IIIA i IIIB, gdyż inwestycje te nie
torfowiskowe gatunki: oddziałują bezpośrednio na obszar chroniony.
* Traszka grzebieniasta Przedmiotem ochrony tego obszaru są
(Triturus cristatus) siedliska leśne i jeziora oligotroficzne.
R Zawiera także ważne siedliska dla wydry
sala Szlachetny (Salmo (Lutra lutra), kumaka nizinnego (Bombina
h - bombina) i traszki grzebieniastej ( Triturus
. Różanka pospolita (Rhodeus cristatus). Chronione są także inne gatunki
sericeus amarus) wymienione w Załączniku Il, w tym liczne
* Wydra europejska (Lutra lutra) _ gatunki ptaków.
* Minóg rzeczny (Lampetra Na obszarze chronionym znajdują się ptaki
fluviatilis) drapieżne, które są chronione na szczeblu
* Minóg strumieniowy krajowym. e R
(Lampetra planeri) Niektóre z wymienionych gatunków i siedlisk
- znajdują się także na innych obszarach
* Głowacz białopłetwy (Cottus Natura 2000, położonych bliżej Faz IIIA i IIIB
gobio) (m.in. SOO Dolina Bielawy oraz SOO Dolina
* Kumak nizinny (Bombina Grabowej).
bombina)
* Koza pospolita (Cobitis
taenia)
SOO Dolina Dominują lasy Dziewięć siedlisk wymienionych _ Obszar ten jest położony bezpośrednio przy
Bielawy dębowo-grabowe, , w Załączniku I dyrektywy obiekcie Gorzyca Fazy IIIB, jednak brakuje
(PLH320053) łęgi olszowe, oraz siedliskowej. informacji na temat chronionych gatunków w

nieliczne łąki nizinne

standardowych formularzu danych obszaru
Natura 2000.

OOŚ określa, że istotne są środki ochrony
siedlisk poza obszarem Natura 2000. Zakłada
się, że dotyczy to utrzymania łączności
mozaiki siedlisk na tym obszarze.
Proponowane są działania łagodzące aby
zachować integralność siedlisk SOO Doliny
Bielawy, ponieważ znajduje się w
bezpośredniej odległości do obiektu
Pękanino. Proponuje się również możliwe
przeniesienie turbin w Gorzycy w celu
zmniejszenia ryzyka kolizji bielika

20
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Nazwa
obszaru

Typ siedliska

Załącznik I i Il dyrektywy
siedliskowej

Cechy znaczące

Potencjalny efekt inwestycji

zwyczajnego z turbinami w SOO Dolinie
Grabowej.

SOO Dolina Buczyny, łąki. 15 siedlisk oraz sześć Obszar jest położony w odległości 3.5 km od
Grabowej SOO znaczących populacji gatunków obiektu Gorzyca, ale nie uważa się, że mogą
(PLH320003) wymienionych w Załączniku li ll _ na niego wpłynąć najbliżej położone turbiny.
dyrektywy siedliskowej. Jednak obecność bielika zwyczajnego
Wymienione gatunki to: (Haliaeetus albicilla) oraz derkacza
» Traszka grzebieniasta zwyczajnego (Crex crex), które są rzadkimi
(Triturus cristatus) gatunkami jeśli nie są obecne liczne zespoły
tych ptaków, oznacza fakt, że obszar
*_ Wydra europejska (Lutra lutra) powinien podlegać ocenie regulacji
* Minóg strumieniowy siedliskowej, ze względu na możliwość
(Lampetra planeri) oddziaływań efektów skumulowanych z
» Głowacz białopłetwy (Cottus innymi obiektami farm wiatrowych.
gobio) Działania łagodzące, takie jak przeniesienie
. a + turbin do odległości nie mniejszej niż 200m od
bomonaj (Bombina najbliższych siedlisk tych gatunków, wewnątrz
lub na zewnątrz SOO, zmniejszyłoby ryzyko
* Czerwończyk nieparek wystąpienia negatywnych oddziaływań.
(Lycaena dispar)
SOO Dominują bory ilasy — Pięć siedlisk oraz wymienione Przedmiotem ochrony jest 11 gatunków
Słowinskie bagienne. cztery gatunki z Załącznika Il mchów, zlokalizowanych w odległości 4.5 km
Błota Torfowiska wysokie, _ (brak znaczących populacji). od obiektów Fazy IIIB Gorzycy i Pękanina. Na
(PLH320016) - _ źródła tarczy przedmiotowym obszarze występuje żuraw
także rezerwat bałtyckiej bogatej w zwyczajny (Grus grus). OOŚ określa, że
przyrody minerały, buczyny odległość zmniejsza potencjalne zakłócenia

gniazdujących żurawi.

Podstawowa ocena środowiskowa została przeprowadzona. Aby zebrać więcej informacji na temat relacji
między turbinami wiatrowymi i obszarami Natura 2000, w szczególności populacji ptaków i nietoperzy,
Spółka projektowa jest zobowiązana do przeprowadzenia oceny regulacji siedliskowej oraz raz serii
monitoringu ptaków i nietoperzy na etapie budowy oraz eksploatacji. Na podstawie wyników tej oceny,
odpowiednie działania łagodzące zostaną zastosowane aby zminimalizować negatywne oddziaływania.

Obecnie została przeprowadzona podstawowa ocena siedlisk. Ocena regulacji siedliskowej zostanie
przeprowadzona aby określić czy oddziaływania wpłyną negatywnie na integralność cech obszarów Natura
2000 na terenie inwestycji. W ocenie zawiera się macierz screening (pierwszy etap) oraz kolejna ocena
(drugi etap) jeśli screening wykaże, że potrzebna jest dalsza analiza. Ocena regulacji siedliskowej
uwzględni efekty skumulowane na obszary Natura 2000 Faz IIIA I IIIB z Fazą I, Il oraz istniejącymi I
planowanymi farmami wiatrowymi w pobliżu terenu inwestycji. .

21
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Obszary Natura 2000 zawarte w pierwszym etapie macierzy screening są istniejącymi lub proponowanymi
przez Komisję Europejską obszarami specjalnej ochrony (OSO), specjalnymi obszarami ochrony (SOO),
lub terenami mającymi znaczenie dla Wspólnoty, ktore jeszcze nie zostały oficjalnie wyznaczone przez
polski rząd. W ocenie regulacji siedliskowej zawarte będą przynajmniej pięć obszarów Natura 2000
opisanych w Tabeli 3.2.

Chiropterofauna

Nietoperze są gatunkami chronionymi. Monitoring nietoperzy będzie przeprowadzony celem identyfikacji
gdzie i kiedy odpowiednie działania łagodzące są potrzebne. Wyznaczono następujące czynności
monitoringowe:

= _ Badanie nietoperzy podczas okresów migracji (marzec/ kwiecień oraz od sierpnia do października) dla
Fazy IIIB;

m _ Badania akustyczne nietoperzy podczas rozrodu w celu identyfikacji kryjówek na terenie inwestycji oraz
stwierdzenia potrzeby dodatkowych działań łagodzących, co może wpłynąć na rozmieszczenie turbin
wiatrowych w Fazie IIIB jeśli wyniki wskażą na zagrożenia dla karlika malutkiego, mroczka późnego i
borowca wielkiego. Badania te wskażą na kryjówki nietoperzy, którym mogą zagrażać inwestycje Fazy
IIIA oraz IIIB, zarówno oddzielnie, jak i w połączeniu z innymi farmami wiatrowymi w pobliżu terenu
inwestycji;

Chiropterolog ustanowi oraz będzie sprawował nadzór nad programem monitoringu śmiertelności
nietoperzy. Dane z monitoringu nietoperzy będą ocenionego przez niezależnego eksperta, i jeśli zostanie
stwierdzona wysoka śmiertelność nietoperzy, wdrożone zostaną dodatkowe działania łagodzące, takie jak
zmniejszenie czasu pracy turbin lub zmiana programu turbin, tak aby turbiny były czynne tylko przy
wyższej prędkości wiatru o pewnych porach dnia lub roku. Plan operacyjny turbiny także zostanie
zaktualizowany.

Awifauna

Obecność populacji gatunków ptaków lęgowych i migrujących oraz ich wzajmne oddziaływanie z lokalnymi
siedliskami (w tym obszarami Natury 2000) oznacza, że zostanie podjęty monitoring aby zidentyfikować
gdzie i kiedy są potrzebne odpowiednie działania łagodzące. Wyznaczono następujące czynności
monitoringowe:

22
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

«_ Badania ptaków podczas okresów migracji na siedliskach znajdujących się w promieniu 200m od turbin
Fazy IIIB, aby zebrać dane na temat lotów ptaków na terenie inwestycji. Badania te zostaną w miarę
możliwości skoordynowane z badaniami wykonanymi dla Fazy I i Il aby określić ryzyko kolizji.

«_ Badania ptaków podczas lęgu aby określić wpływ Faz IIIA I IIIB na zakłócenia i utratę siedlisk.

Dodatkowo, podczas pierwszych pięciu lat eksploatacji turbin wiatrowych, badania ptaków będą
przeprowadzone zgodnie z obowiązującymi przepisami aby zweryfikować przewidywany wpływ inwestycji
na ptaki. W związku z atrakcyjnością okolicznych terenów dla chronionych gatunków ptaków lęgowych,
takich jak bielik zwyczajny, dodatkowe badania zostaną podjęte aby monitorować ryzyko kolizji ptaków
drapieżnych i bocianów z turbinami wiatrowymi.

Metodologia monitoringu wszystkich ptaków i nietoperzy będzie korzystać z (ale nie tylko) z urządzeń
radarowych. Wszystkie działania będą prowadzone przez zespół niezależnych ekspertów od ptaków i
nietoperzy, oraz sprawdzone i zatwierdzone przez niezależnego eksperta w celu zapewnienia zgodności z
najlepszymi praktykami międzynarodowymi.

Wyniki monitoring wpłyną na dalszą ocenę wpływu inwestycji na gatunki ptaków i nietoperzy i zostaną
uzwględnione przez Spółkę. Wyniki monitoringu będą ogłoszone publicznie oraz przekazane odpowiednim
organom, w tym Regionalnemu Dyrektorowi Ochrony Środowiska w Szczecinie).

3.1.4  Wjaki sposób lokalne uwagi i zażalenia będą rozpatrywane?

Aspekty procesu ponownego zagospodarowania terenu podjętego przez gminę zostały zakwestionowane
przez niektórych mieszkańców. Aby pomóc ludziom najbardziej dotkniętym przez ten process program
resotracji będzie przygotowany, który przedstawi zasady nabycia gruntów i warunki odszkodowania, a
także etapy realizacji. Plan ten będzie przedmiotem konsultacji z mieszkańcami, których grunty zostały lub
mają zostać nabyte.

Spółka projektowa przygotowała plan zaangażowania interesariuszy w celu zapewnienia, że
zainteresowane strony, w tym lokalni mieszkańcy, będą świadomi najważniejszych informacji związanych z
projektem oraz będą mieli zapewnione kilka kanałów do komunikowania swoich uwag i zażaleń przez cały
okres trwania projektu (patrz punkt 3.2).

3.1.5 Czy nastąpi efekt skumulowany oddziaływań z innymi inwestycjami?

Inwestycja została oceniona pod względem ptaków, hałasu i krajobrazu w połączeniu z innymi
planowanymi i istniejącymi farmami wiatrowymi.

23
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Farmy wiatrowe uwzględnione w opracowaniach środowiskowych dla Fazy IIIA i IIIB są zlokalizowane na
terenie gminy Darłowo, Postomino, Malechowo, Polanów, Sianów and Sławno i składają się z ok. 200
turbin (w tym planowanych dla Fazy IIIB).

Dane z otaczających terenów będą uzwględnione w monitoringu populacji ptaków opisanego powyżej.
Monitoring będzie uzwględniał wpływ całkowitej liczby turbin oraz będzie zawierał wyniki dalszych prac
oceniających siedliska (Natura 2000) aby przedstawić efekt skumulowany oddziaływań między
populacjami i siedliskami ptaków, a farmami wiatrowymi.

Skumulowane oddziaływania hałasu zostały ocenione jako odpowiednie i zgodnie z opracowaniami nie
przewiduje się przekroczenia krajowych poziomów emisji hałasu.

Nastąpi efekt skumulowany oddziaływań na krajobraz, ze względu na dużą ilość farm wiatrowych, które
będą dominującym czynnikiem krajobrazu. Pomimo stwierdzenia, że oddziaływanie skumulowane na
krajobraz będzie duże, określa się, że to oddziaływanie nie będzie znaczące biorąc pod uwagę niski
stopień wrażliwości krajobrazu.

24
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

Rys 3.1: Inne wydarzenia Farma zlokalizowana w otoczeniu obszaru projektu. Turbiny wiatrowe związane z fazą IIIB
przedstawiono na mapie z czarnym kółku (" . ). Turbiny wiatrowe związane z fazy IIIA są oznaczone niebieskim
kółkiem z niebieskim krzyżem (©) e symbole w mapie odnoszą się do turbin wiatrowych innych wydarzeń

związanych z farm wiatrowych.
| | WRA

Źródło: Ocena oddziaływania na środowisko - Wiekowo Wind Farm

3.2 Jaki będzie udział interesariuszy?

Plan współpracy z zainteresowanymi stronami (SEP) został opracowany w celu identyfikacji kluczowych
interesariuszy oraz zapewnienia, iż, jeśli to właściwe, interesariusze będą w odpowiednim czasie
informowani o potencjalnych oddziaływaniach inwestycji. Plan określa także formalny mechanizm
zażalenia, z którego mogą korzystać interesariusze w przypadku skarg, obaw, pytań i uwag, i który będzie
regularnie poprawiany i aktualizowany. Plan będzie także okresowo poprawiany i aktualizowany podczas
wdrażania inwestycji. Plan współpracy z zainteresowanymi stronami zawiera:

« Konsultacje publiczne oraz wymóg ujawniania informacji;

= _ |dentyfikacja interesariuszy oraz innych zainteresowanych stron;

25
Farma wiatrowa Darłowo Faza IIIA i IIIB, Polska
Streszczenie w języku niespecjalistycznym

«_ Program działań interesariuszy, w tym metody działań, i potrzebne środki; oraz
= Mechanizm zażalenia.

Zainteresowanymi stronami mogą być osoby indywidualne i organizacje, na które projekt wywiera
bezpośredni lub pośredni wpływ w sensie zarówno negatywnym jak i pozytywnym, i które chcą wyrazić
swoje zdanie. W celu uzyskania dalszych informacji na temat projektu, prosimy o kontakt. Dane
kontaktowe znajdują się w rozdziale 1.1 niniejszego dokumentu.

3.3 W jaki sposób będą wdrażane działania?

We wstępnej wersji planu ochrony środowiska i działań społecznych opracowano kilka zaleceń
podsumowanych jako działania aby zapewnić odpowiedni poziom działań środowiskowych oraz
społecznych na wszystkich etapach inwestycji, i aby potencjalne oddziaływania zostały należycie
rozpatrzone. Wdrożenie planu oraz zgodność z wymaganiami planu dla inwestycji będzie niezależnie
weryfikowana na wszystkich etapach inwestycji.

26
